12/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0595


                                     DA 22-0595

IN THE MATTER OF:

A.G.,

        A Youth in Need of Care

                   ORDER GRANTING EXTENSION OF TIME
        Having considered counsel’s motion for an extension of time, and for good

cause showing,

        IT IS HEREBY ORDERED that Mother/Appellant is granted an extension

of time within which to file her opening brief. Mother/Appellant’s opening brief

shall be due on January 23, 2023.

        No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          December 19 2022